 Case 1:18-cv-00062-MN Document 85 Filed 10/30/20 Page 1 of 1 PageID #: 1192




Raymond J. DiCamillo
302-651-7786
DiCamillo@rlf.com




October 30, 2020

BY ELECTRONIC FILING

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801

         Re:       In re Twitter, Inc. Shareholder Derivative Litigation,
                   C.A. No. 1:18-cv-00062-MN

Dear Judge Noreika:

        The parties to the above-captioned derivative action (as well as the parties to the two
related derivative actions pending in the Delaware Court of Chancery) have agreed to settle the
action. The proposed settlement requires notice to the stockholders of Twitter, Inc. and court
approval.

        Vice Chancellor Fioravanti is presiding over both of the related actions pending in the
Delaware Court of Chancery. In order to minimize the burden on the courts and to avoid
duplication, the parties to all the cases have agreed to conduct the notice and approval process
through the Court of Chancery. The proposed settlement contemplates a release of the claims
asserted in this action. Accordingly, in the event that the Court of Chancery approves the
settlement, the parties to this action have agreed to seek dismissal of this action based on such
approval.

       The stipulation of settlement (a copy of which is enclosed) was filed in the Court of
Chancery earlier today. The parties will keep Your Honor apprised of the status of the notice
and approval process. Of course, if Your Honor has any questions, counsel are available at the
convenience of the Court.

                                                        Respectfully,

                                                        /s/ Raymond J. DiCamillo

                                                     Raymond J. DiCamillo (#3188)
RJD:dlr
cc:    Blake A. Bennett, Esquire (by electronic filing)

RLF1 24239435v.1
